Citation Nr: 1548696	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  11-09 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for peripheral neuropathy, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1970 to August 1971. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision in which the RO denied the Veteran's claim for service connection for peripheral neuropathy. 

In his April 2011 substantive appeal, the Veteran requested a Board hearing at the RO.  In a January 2015 statement, the Veteran withdrew his request and asked that his claim be decided based on the evidence of record. 

The Board remanded the claim on appeal in May 2015.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders with regard to the claim for service connection and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Veteran also has a separate paperless, electronic Virtual VA file.  A review of the Virtual VA file reveals the documents therein are either duplicative of those in VBMS, or irrelevant to the issue on appeal. 


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam era and, therefore, is presumed to have been exposed to herbicides.
 
2.  Peripheral neuropathy was not shown in service or for many years thereafter, and the most persuasive medical opinion evidence on the question of whether there exists a medical relationship, or nexus, between the diagnosed disability and service, to include any herbicide exposure therein, weighs against the claim.

CONCLUSION OF LAW

The criteria for service connection for peripheral neuropathy, to include as due to herbicide exposure, are not met. 38 C.F.R. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015); 78 Fed. Reg. 54,763 -54, 766 (September 6, 2013). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). 

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. 
§ 3.159(b)(1). 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473   (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (here, the RO).  Id.; Pelegrini, 18 Vet. App. at 112; see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In this appeal, a March 2009 letter, sent prior to the July 2009 rating decision, provided notice to the Veteran regarding the information and evidence needed to substantiate the claim for service connection for peripheral neuropathy.  This letter also informed the Veteran of what information and evidence must be submitted by him, and what information and evidence would be obtained by VA.  In addition, this letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman. 

Moreover, neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of the notice provided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination);  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records and various private treatment records, as well as the report of a July 2015 VA examination.  The Board finds that no further action with respect to this claim, prior to appellate consideration, is required. 

In May 2015, the Board remanded the Veteran's claim for additional development, to include a VA examination.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  In July 2015, the Veteran underwent a VA examination to address the etiology of his peripheral neuropathy.  Thereafter, the issue decided herein was readjudicated in an August 2015 supplemental statement of the case.  Therefore, the Board finds that the AOJ substantially complied with the May 2015 remand orders.

Thus, the Board finds that VA has fully satisfied the duty to notify and assist with respect to the issue adjudicated herein, and that additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose with respect to such issues.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage as to the issue decided herein, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding with respect to such issues.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of the claim adjudicated herein.

II. Service Connection

The Veteran contends that his peripheral neuropathy is the result of his exposure to herbicides while serving in Vietnam.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Certain chronic diseases shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Peripheral neuropathy is not listed as a chronic disease under 38 C.F.R. § 3.309(a).

The United States Court of Appeals for the Federal Circuit recently clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology (in lieu of a medical nexus opinion) apply to the chronic diseases defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Here, as the Veteran has not been diagnosed with a chronic neurological disorder that is subject to presumptive service connection, he cannot establish service connection solely on the basis of continuity of symptoms. 

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. 
§ 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  In this case, the Veteran's service record reflects his service in the Republic of Vietnam during the Vietnam Era.  Thus, his exposure to herbicides is presumed.  Id. 

The diseases that are entitled to presumptive service connection based on herbicide exposure are listed in 38 C.F.R. § 3.309(e).  Under 38 C.F.R. § 3.309(e), presumptive service connection based on Agent Orange exposure is available for peripheral neuropathy.  The Board observes that effective September 6, 2013, VA amended its adjudication regulations concerning presumptive service connection for the disabilities associated with exposure to certain herbicide agents.  The amendments implement a decision by the Secretary to clarify and expand the terminology regarding the presumption of service connection for peripheral neuropathy associated with exposure to certain herbicide agents and to ensure compliance with court orders from the class action litigation of Nehmer v. U.S. Department of Veterans Affairs, No. CV-86-6160 (N.D. Cal. May 17, 1991). 

In its report Veterans and Agent Orange: Update 2010, the National Academy of Science (NAS) concluded that early onset peripheral neuropathy associated with herbicide exposure is not necessarily a transient condition.  NAS also reaffirmed the conclusion in its prior reports that data did not suggest that exposure to herbicides led to the development of delayed-onset chronic peripheral neuropathy.  Thereafter, VA amended §§ 3.307(a)(6)(ii) and 3.309(e) by replacing the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  VA also removed Note 2 to § 3.309(e), which had required, in order for the presumption to apply, that the neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset.  Under the amendments, peripheral neuropathy still must become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.

This amendment applies to claims pending or received by VA on or after September 6, 2013.  As the Veteran's current claim was pending before VA on September 6, 2013, the amendment applies in this case.

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  Notice, 59 Fed. Reg. 341, 346 (1994), 61 Fed. Reg. 41,442, 41,449 and 57, 586, 57,589 (1996), and 67 Fed. Reg. 42,600, 42,608 (2002). 

Notwithstanding the aforementioned provisions relating to presumptive service connection, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2,105 Stat. 11 (1991), a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

In the present appeal, the Veteran's service treatment records are negative for complaints, treatments or diagnoses related to peripheral neuropathy of the extremities.  In his August 1971 service discharge examination, the Veteran's extremities were found to be normal and no defects or diagnoses were found.
Post-service, private medical records from August 2003 show the Veteran was seen for pain and throbbing in his lower extremities.  At that time, the Veteran indicated the pain had been present for the past few months and characterized it as a discomfort which would come and go.  He denied any other prior injuries, trauma, falls, or swelling.  The pain was, he reported, constant.  The physician diagnosed bilateral peripheral neuropathy with decreased proprioception and sensation, and ordered further tests. 

In September 2003, testing results showed mild sensory motor polyneuropathy of the bilateral lower extremities, affecting the plantar sensory nerves bilaterally.  No further action was taken at that time. 

Private medical records also show that, in October 2005, the Veteran sought treatment for peripheral neuropathy of unknown origin.  At that time, he was given medication.  In November 2005, the Veteran was seen for follow-up.  His physician indicated that the Veteran believed his neuropathy to be a result of herbicide exposure.  Private medical treatment notes from April 2006 and 2007 indicate the Veteran continued to take medication to treat his peripheral neuropathy. 

In an April 2009 statement, the Veteran indicated that upon being diagnosed with peripheral neuropathy, he was unable to find any cause of the condition, other than due to his exposure to herbicides.

In July 2010, the Veteran was referred to a neurology clinic.  In a related treatment note, the Veteran complained of increasing neuropathy symptoms in his lower extremities.  The Veteran reported burning from the mid-calf to the bottoms of his feet.  At that time, the Veteran reported that he believed the pain was related to herbicide exposure.  The physician indicated in his note that the Veteran's neuropathy was "idiopathic versus exposure to [herbicide] versus ?" and reduced the dosage of the medication the Veteran was taking for the condition.  That same day, the physician wrote a letter to the Veteran's referring doctor, describing the Veteran's symptoms as a severe loss of sensation in addition to painful and burning paresthesias below the knees bilaterally.  The physician indicated that the Veteran was experiencing a severe progressive and symmetric polyneuropathy of undetermined cause. 

The next month, the Veteran returned for follow-up and reported feeling better.  Again, his physician indicated that the Veteran's neuropathy was "thought to be related to [herbicide] exposure vs. idiopathic."  

In a July 2011 private treatment note, it was noted that the Veteran's pain had increased and the medication was no longer helping as much as it had in the past.  The Veteran continued to experience persistent burning in his feet and pain in his left leg.  His physician diagnosed severe sensory neuropathy, and indicated it was possibly due to herbicide exposure, "as described previously." 

In response to the Board's May 2015 remand, the Veteran underwent a VA examination in June 2015.  At that time, the Veteran was diagnosed with idiopathic progressive neuropathy of the bilateral lower extremities.  The Veteran indicated that he began to lose feeling in his feet in 2006, and that the loss of feeling had spread to his calves, bilaterally.  He described the pain as a 9 on a pain scale of 1 to 10.  The Veteran also reported experiencing loss of balance and frequent falls. 

On examination, the Veteran was found to have severe constant pain, paresthesias, and numbness of the lower extremities.  Muscle strength testing was normal, as were reflexes.  Sensation testing for light touch was absent in the lower leg, ankle, foot and toes, bilaterally.  No trophic changes were found.  The Veteran's gait was described as abnormal, and he constantly used a cane to walk.  All upper extremity nerves were assessed as normal.  In the lower extremities, mild incomplete paralysis was present in the both the musculocutaneous nerve of both feet and the internal popliteal nerve.  Otherwise, all lower extremity nerves were normal. Electro-myography studies showed moderate to severe generalized polyneuropathy with predominately axonal physiology in both lower extremities.  

As for the question of etiology, the examiner indicated that the Veteran's condition was less likely than not incurred in or caused by service.  As rationale, the examiner first indicated that he could not find a direct link between the Veteran's service and peripheral neuropathy without resorting to speculation, due to the amount of time that had passed between the Veteran's military service and his diagnosis.  As for the question of herbicide exposure as cause, the examiner indicated that the Veteran's medical records were silent as to lower extremity neuropathy from separation until 2003.  The examiner reasoned that such a gap indicated that service connection could not be established, as the Veteran's condition did not manifest within a year of his last exposure to herbicides.  Without such a manifestation within the time period, no nexus could be found. 

On the basis of the whole of the above evidence, the Board finds that service connection for peripheral neuropathy is not warranted.  The Veteran contends that his peripheral neuropathy is the result of his exposure to herbicides in service; he has not alleged direct service connection.  He does not assert, nor does the evidence otherwise show, that his peripheral neuropathy is directly related to service, or that it manifested within one year after his separation from service.  In this regard, the Board notes that the Veteran's service treatment records are silent as to complaints, treatment, or diagnoses relating to neuropathy.  In addition, he has alleged no specific in-service incident related to his neuropathy, nor has he indicated any such continuity of symptomatology since service; rather, he has consistently reported that his neuropathy began in 2003.  Moreover, neuropathy was not demonstrated in the clinical evidence until that year, more than 30 years after his separation from service, and accordingly, presumptive service connection is not warranted under the provisions of 38 C.F.R. §§ 3.307, 3.309.  For these reasons, the Board will limit its analysis to a discussion of whether service connection for peripheral neuropathy is warranted on the basis of herbicide exposure.  

To that end, the Board observes that early-onset peripheral neuropathy is among the diseases presumed to be associated with herbicide exposure and that the neuropathy must have become manifest to a degree of 10 percent or more within a year of the Veteran's last in-service exposure.  As the Veteran has consistently indicated that he first noticed the condition in 2003, his current neurological disability does not fall into the regulatory definition of early onset neuropathy that manifests to a degree of 10 percent or more.  Therefore, service connection for this disability cannot be presumed based on herbicide exposure.  See 78 Fed. Reg. 54,763 -54, 766 (September 6, 2013).  Indeed, as noted, the Veteran's service treatment records, to include his service discharge examination report, are devoid of any neurological symptomatology, in that there were no complaints and clinical evaluation of his extremities was normal.

In determining that the Veteran's peripheral neuropathy does not warrant service connection, the Board finds that the medical opinion reflected in the July 2015 VA opinion-which found that the Veteran's peripheral neuropathy of the extremities was not related to his service, to include his in-service herbicide exposure-is the most probative medical opinion on the question of medical etiology.  The examiner rendering the opinion conducted an in-depth review of the Veteran's treatment history and claim, described his symptoms, and provided reasoned analysis as to why the current peripheral neuropathy was unrelated to service, to include herbicide exposure.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the probative value of a physician's opinion depends in part on the reasoning employed by the physician and whether or not, or the extent to which, he reviewed prior clinical records and other evidence).  The Board finds the July 2015 on the matter of nexus to be highly probative.  

Notably, there is no contrary medical opinion of record.  To the extent that the Veteran's private physician indicated in his notes that there was a connection between herbicide exposure and the Veteran's peripheral neuropathy, the Board notes that the doctor did not render an opinion as to the connection and the reiteration of the Veteran's opinion by a doctor does not confer any additional competency or credibility.  See LeShore v. Brown, 8 Vet. App. 406 (1995) (the mere transcription of medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional).

Furthermore, as for any direct assertions by the Veteran and/or his representative that there exists a medical relationship between the Veteran's claimed peripheral neuropathy of the extremities and service, to include herbicide exposure, the Board finds that no such assertions provide persuasive evidence in support of the claim.  The matters of the medical etiology of the disabilities here at issue are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the etiology of peripheral neuropathy is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau, supra.  As neither the Veteran nor his representative is shown to be other than a layperson without appropriate training and expertise, none is competent to render a probative (that is, persuasive) opinion as to the medical matter upon which this claim turns.  Id.  As such, here, lay assertions as to the etiology of the claimed disability have no probative value. 

For all the foregoing reasons, the Board finds that the claim for service connection for peripheral neuropathy must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra. 

ORDER

Service connection for peripheral neuropathy, to include as due to herbicide exposure, is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


